Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments and Arguments
The amendments and arguments provided on 02/05/2021 have been fully considered. However, the arguments are not found persuasive and the amendments are not found to place the application in a condition for allowance.
In response to the terminal disclaimers, the double patenting rejections have been withdrawn.
The applicant has provided arguments that “Kuo only enables the single touch sensing element 180 located over that switch”. Based on such assessment, the applicant argues that Kuo does not teach all the limitations of the claim. The Office respectfully disagrees. As clearly taught by Kuo in fig. 7-8 and ¶ 29-32 (specifically see ¶ 32, for example), after a pressing touch of the user has been detected, the user is enabled to move their finger over other parts of the touch sensitive surface in order to further interact with the display device. For example, in fig. 7, after the user has pressed down on the Windows key a menu pops up and the user can then slide their finger vertically in order to pick an item from the menu. As such, the arguments are not found persuasive and the rejections stand.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20, recites the limitations “means for placing … in a state”, “means for switching … the state”, and “means for receiving touch input”. As provided in claim 1, such functions are performed by a controller. As such, these limitations are interpreted to be any generic controller.
Furthermore, “touch sensing means” is interpreted to be any generic touch sensor, and “force sensing means” is interpreted to be any generic force senor. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 5-8, 11-12, 15-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuo et al., US 2009/0167693 A1, hereinafter “Kuo”.
	Regarding claim 1, Kuo teaches a touch sensing system (fig. 1, element 100, ¶ 22), comprising: a touch surface including a touch sensor array having a plurality of touch sensors for detecting one or more touches (fig. 8, 180, ¶ 22, note that touch sensing element 180 is disposed under the keyboard unit 130 which forms an array, also see ¶ 29); a force sensing mechanism coupled with the touch sensor array along the touch surface (fig. 8, switches 188, ¶ 29; note that such switches sense the force or pressure); and a controller (element 150, ¶ 23 and 30) communicatively coupled to the touch sensor array and the force sensing mechanism (¶ 30), the controller configured for placing the plurality of sensors in the touch sensor array in a non-sensing state when no touch is detected by the force sensing mechanism (¶ 29-32, the touch sensor array is activated (placed in a sensing state) only after the pressure sensing switch has been pressed hard enough for the switch to be pressed down. As such, the controller will keep the touch sensor array in a non-sensing state when no touch is detected by the force sensing mechanism), switching the plurality of touch sensors in the touch sensor array from the non-sensing state to a sensing state when a touch is detected by the force sensing mechanism (see ¶ 29-32; note that after a touch is enabled based on the detected pressing, the user may move a finger in different directions across the touch surface, see fig. 7, ¶ 30 and 32), and receiving touch input from the plurality of touch sensors in the touch sensor array after the touch sensor array has been switched to the sensing state, the touch input generated from the detected touch and capturing an image of the touch on the touch surface (see ¶ 32, also see fig. 7 and ¶ 27; note that the capacitive touch sensor works by capturing an image of the touch on the touch sensor per the broadest interpretation of the term “image of a touch”).

	Regarding claims 11 and 20, limitations similar to those of claim 1 have been recited. As such, claims 11 and 20 are rejected similarly to claim 1 as provided above.

	Regarding claims 2 and 12, Kuo teaches that the force sensing mechanism is a mechanical force sensing actuator (¶ 29, elements 184 and 188 provide for a mechanical force sensing actuator. The switch 188 as illustrated in fig. 8 is a dome switch which is actuated based on the pressure exerted by a user).

claims 5 and 15, Kuo teaches that the force sensing mechanism is configured for detecting a touch when a pressure threshold is exceeded (note that the dome switch 188 requires a touch having a pressure that exceeds a threshold in order to be actuated and activate the touch array).
	
	Regarding claims 6 and 16, Kuo teaches that the controller is further configured for identifying a touch object based on the touch input (¶ 23).

	Regarding claims 7 and 17, Kuo teaches the controller further configured for scanning the touch sensor array to detect one or more touches of one or more objects when the touch sensor array is switched to the sensing state (¶ 23-24; note that the touch array is scanned while activated thereby it is enabled to detect the movement of the finger).

	Regarding claims 8 and 18, Kuo teaches the controller further configured for performing a series of scans of the touch sensor array to detect one or more positions of the one or more touches (¶ 23-24; note that the touch array is continuously scanned while activated thereby it is enabled to detect the movement of the finger in different positions).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo in view of Hotelling, US 2006/0197753 A1, hereinafter “Hotelling”.
	Regarding claims 3 and 13, Kuo does not specifically teach that the force sensing mechanism is a self-capacitance force sensing actuator.
	Hotelling, however, teaches in ¶ 111 that a force sensing mechanism may be a self-capacitance force sensing actuator. Note that per ¶ 113, the force sensing mechanism actuates.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kuo and Hotelling. Kuo teaches a mechanism to detect the pressing force of a user in order to activate a touch array. Hotelling further teaches that such a force detection may be performed using a self-capacitance force sensing actuator. As such, one would have been motivated to combine the teachings in 

	Regarding claim 10, Kuo does not specifically teach the touch sensing system of claim 1, incorporated within a portable computing device.
	Hotelling, however, clearly teaches in fig. 1A, a portable computing device (¶ 4-5) similar to that of Kuo. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kuo and Hotelling. Kuo teaches an electronic device having a display and a keypad and Hotelling teaches a similar device as being a portable or mobile device in ¶ 43. As such, one would have been motivated to combine the teachings of Kuo and Hotelling in order to apply the device of Kuo in a portable manner, thereby allowing a user a higher level of movement while using the device.

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo in view of Kim et al., US 2011/0102345 A1, hereinafter “Kim”.
	Regarding claims 4 and 14, Kuo does not specifically teach the controller further configured for: placing the touch sensor array in low power state when no touch is detected by the force sensing mechanism; switching the touch sensor array from the low power state to an active scan state when the touch is detected by the force sensing mechanism.
standby mode where the pressure detecting unit 130 does not detect the pressure, the mobile device 100 needs a minimum level of electricity in the standby mode.” In other words, when the touch detecting unit is not activated due to a pressure detecting unit not detecting any pressure, the touch detecting unit is in a standby or low power state.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kuo and Kim. Kuo teaches similarly to Kim that the touch sensors are activated only when a pressing force is sensed. Kim further teaches that when the touch sensors are in a deactivated state they are in a low power mode. As such, one would have been motivated to make such a combination since Kim teaches that such placing of the touch sensors in a low power mode causes the device to require a minimum level of electricity. 

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo in view of Kneisley et al., US 9,851,800 B1, hereinafter “Kneisley”.
	Regarding claims 9 and 19, Kuo does not specifically teach the controller further configured for detecting a shape of the one or more touches.
	Kneisley, however, teaches in col. 4, lines 9-32, the detecting of a shape of one or more touches.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kuo and Kneisley. Both references teach detecting touch inputs by a user and Kneisley further teaches that by determining the shape of the touch a user could be, for example, identified and or the changing of such determined touch shapes may be used to determine the force of contact, thereby allowing a user to provide further inputs based on such force detections, motivating one of ordinary skill in the art to make such a combination.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEPEHR AZARI/Primary Examiner, Art Unit 2621